Exhibit 10.3

 

Master Service Agreement

 

SCH003-11

 

between

 

SCS Corporation Ltd

and

 

Schlumberger Oilfield Eastern Limited

 

Internal Use Only

 

REV.

 

DESCRIPTION

 

PREPARED

 

REVIEWED

 

APPROVED

 

DATE

0

 

Master Service Agreement

 

/s/ T.ORiley

 

/s/ B.Bell

 

/s/ P.Amoruso

 

12/27/16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T.ORiley

 

B.Bell

 

P.Amoruso

 

 

 

further changes approved from version issued on 2/21/16.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 2 of 37

 

 

 

TABLE OF CONTENTS

 

 

 

 

1

DEFINITIONS

3

2

DOCUMENTS CONSTITUTING THIS AGREEMENT

6

3

DESCRIPTION AND CHARACTERISTICS OF THE WORK

6

4

PRICES AND PAYMENT

7

5

INDEPENDENT CONTRACTOR STATUS

7

6

NOTICES

7

7

INDEMNITIES

8

8

INSURANCE

11

9

PAYMENT OF CLAIMS/LIENS

11

10

INSPECTION RIGHTS, QUALITY ASSURANCE, CONTROL AND TESTING

11

11

FORCE MAJEURE

12

12

CONTROLLING AGREEMENT

13

13

TAXES AND OTHER GOVERNMENTAL CHARGES

13

14

ASSIGNMENT

14

15

TERMINATION/CANCELLATION

14

16

DEFAULT

15

17

SUSPENSION

16

18

AUDIT/RECORDS

17

19

CONFIDENTIALITY

17

20

SEVERABILITY

19

21

CHOICE OF LAW

19

22

AMENDMENT/WAIVER

19

23

MISCELLANEOUS

20

24

PATENTS & PROPRIETARY RIGHTS

20

25

DISPUTE RESOLUTION

20

26

COMPLIANCE WITH UNITED STATES OF AMERICA AND FOREIGN LAWS

21

27

COMPLIANCE WITH U.S. SANCTIONS AND EXPORT LAWS

22

28

WARRANTY

23

29

THIRD PARTY BENEFICIARIES

24

30

DELIVERY OF THE PRODUCTS

25

31

LANGUAGE

25

32

ENTIRETY

25

33

SURVIVAL

25

34

EXHIBIT “A” - SAMPLE WORK ORDER

27

35

EXHIBIT “B” - INSURANCE REQUIREMENTS

29

36

EXHIBIT “C”- HEALTH, SAFETY AND ENVIRONMENTAL REQUIREMENTS

32

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 3 of 37

 

 

MASTER SERVICE AGREEMENT

 

THIS AGREEMENT (hereinafter referred to as “MSA” or “Agreement”), effective from
27 December, 2016 (“Effective Date”) by and between SCS Corporation Ltd a Cayman
Islands corporation and a wholly owned subsidiary of Hyperdynamics Corporation,
whose principal office is at 12012 Wickchester Lane, Suite 475, Houston TX 77079
(hereinafter referred to as “Company”) and Schlumberger Oilfield Eastern Limited
corporation with offices at Flemming House, Wickhams Cay, Road Town, Tortola,
British Virgin Islands (hereinafter referred to as “Contractor”). Company and
Contractor are individually referred to as a “Party” and collectively as the
“Parties”.

 

This Agreement is between Company and Contractor and is applicable only for Work
required to be performed in the Republic of Guinea as further detailed and
agreed in any Work Orders.

 

In consideration of the mutual covenants herein contained and of the payments
hereinafter provided to be made by Company to Contractor and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1                                         DEFINITIONS

 

1.1                               “Affiliate” when used with respect to a Party
means any entity controlling, controlled by or under common control with the
referenced Party, where “control” can be defined as the direct or indirect
ownership of fifty percent (50%) or more of the voting shares of such entity or
the right to appoint a majority of the board of directors or other governing
body of such entity.

 

1.2                               “Agreement” means the terms and conditions of
the body of this document, and the Exhibits, references and documents attached
hereto or incorporated by references as may mutually be amended from time to
time in accordance with the terms of this Agreement.

 

1.3                               “Applicable Law” means all laws, statutes,
acts, rules, regulations, decrees or orders of any governmental entity that has
jurisdiction over Company or Contractor in the performance of this Agreement or
any Work Order.

 

1.4                               “Company” means that entity described as such
in the Preamble of this Agreement.

 

1.5                               “Company Group” means Company, its
co-venturers, its and their parent, subsidiary and Affiliated or related
companies, and its and their contractors and subcontractors (except Contractor
Group), and the officers, directors, employees, consultants, agents and invitees
of all of the foregoing. The government of the Republic of Guinea shall be
considered a co-venturer solely for purposes of this Agreement.

 

1.6                               “Contractor” means that entity described as
such in the Preamble of this Agreement.

 

1.7                               “Contractor Group” means Contractor, its
parent, subsidiary and Affiliated or related companies, and its and their
contractors and subcontractors and the officers, directors, employees,
consultants, agents and invitees of all of the foregoing.

 

1.8                               “Contractor Equipment” means any and all
equipment owned, leased or rented by Contractor Group and utilized in connection
with the Work, and shall include spare parts and inventory. Equipment rented by
Contractor to Company shall be deemed part of Contractor Equipment, however
Contractor goods on consignment to Company shall not be deemed Contractor
Equipment.

 

1.9                               “Country” means the country to which the
Production Sharing Agreement relates.

 

1.10                        “Country of Operations” means the country where the
Work as defined in the applicable Work Order is being performed. The Country of
Operations is the Republic of Guinea.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 4 of 37

 

 

1.11                        “Effective Date” means the date on which this
Agreement comes into force as specified in the preamble above.

 

1.12                        “EU” means the European Union.

 

1.13                        “Exhibit(s)” shall refer to the applicable exhibit
or exhibits attached to the body of this Agreement. Capitalized terms used in
any Exhibit but not defined therein shall be given the meaning ascribed to such
term in the body of this Agreement.

 

1.14                        “FCPA” means the United States Foreign Corrupt
Practices Act, as amended over time.

 

1.15                        “Force Majeure Event” means any of the following
after the exercise of reasonable diligence and foresight to prevent or overcome
the issue: Acts of God, action of the elements, warlike action, insurrection,
revolution or civil strife, piracy, civil war or hostile action, strikes
(excluding strikes, lockouts or other industrial disputes or action solely among
employees of Contractor or its subcontractors), acts of or delays caused by
public enemies, acts of sovereign states, regional or local governments or
authorities and any judicial, legislative or ministerial body or regulatory
authorities (including, but not limited to, a declared moratorium or actions or
inactions of authorities effectively preventing a Party from performance),
material or equipment shortages, or any other causes (except financial) beyond
the reasonable control of either party.

 

1.16                        “Government” means the host government or other
governmental or other entity of the Country which are a party to the Production
Sharing Contract.

 

1.17                        “Government Official” or “Official” shall include
(i) any officer or employee of a country other than the United States or any
federal, regional or local department, agency, state-owned enterprise or
corporation or other instrumentality thereof; (ii) any employee or official of a
public international organization; (iii) any person acting in an official
capacity for or on behalf of any of such entities identified in clauses (i) or
(ii); and (iv) any official of a political party, or candidate or nominee of any
political party of a country other than the United States

 

1.18                        “Gross Negligence” means Such wanton and reckless
conduct (whether sole, contributory, joint or concurrent), carelessness or
omission as constitutes in effect an utter disregard for harmful, foreseeable
and avoidable consequences) on the part of the other party, its Group or its or
their representatives, and without limit. For avoidance of doubt, Gross
negligence requires a significantly greater degree of lack of care than would be
required to constitute simple negligence.

 

1.19                        “Indemnify” means that the first party agrees to
indemnify and hold the other party, its Group and its and their Personnel
harmless from and against any and all loss, liability, costs, claims, demands
and expenses (including legal expenses) of every kind and character and without
regard to the cause or causes thereof and whether or not involving negligence
(including without limitation Gross Negligence on the part of the other party,
its Group or its or their representatives, and without limit.

 

1.20                        “Insolvent” means when a party cannot pay its debts
as they become due.

 

1.21                        “Party” or “Parties” means the signatories to this
Agreement either singularly with Company as the first part and Contractor as the
second part or both collectively.

 

1.22                        “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, governmental authority or other entity.

 

1.23                        “Permits” shall have the meaning ascribed to such
term in Article 5 — Independent Contractor Status.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 5 of 37

 

 

1.24                        “Personnel” shall mean, as respects Company, all
Company Group personnel, and, as respects Contractor, all Contractor Group
personnel, in each case provided in performance of the Work or in connection
with this Agreement,

 

1.25                        “Production Sharing Contract” or “PSC” means the
production sharing contract, concession agreement, lease, license or some other
type of agreement permitting Company, as the owner of certain rights pertaining
to the Hydrocarbon Production Sharing Contract dated September 22, 2006 as
amended March 25, 2010 and in September 21, 2016 or as may be amended from time
to time between the government of the Republic of Guinea and Company (and
possibly one or more other entities), or an entity in which the Company is one
of its owners, to explore for and produce oil and gas in the Country.

 

1.26                        “Products” or “Product” means the products, goods
items or equipment sold by Contractor to Company hereunder (as and where
applicable).

 

1.27                        “Regardless of Fault” means, without regard to the
cause or causes thereof, including, without limitation, Gross Negligence, the
sole, concurrent, partial, active, passive or other negligence (of whatsoever
nature or character), other fault or strict, regulatory or statutory liability,
breach of representation or warranty, breach of duty (whether statutory,
contractual or otherwise), products liability, any theory of tort or breach of
contract, of either Party or its Group, or any other Person or entity, or the
unseaworthiness, unairworthiness or defective condition of vessels, craft,
vehicles or premises, whether or not preceding the execution of, but in any case
relating to, this Agreement or any Work Order; provided, however, Willful
Misconduct shall not be covered or included in and shall be expressly excluded
from the definition of Regardless of Fault.

 

1.28                        “Replacement Value” means price stated in the
applicable Work Order as Lost in Hole price of the lost or damaged equipment, or
if not stated in the Work Order, the documented replacement cost less
accumulated depreciation at the rate of three-fourths of one percent (075%) per
month from the last date of service level 3 maintenance of the equipment to the
date of the loss or damage of the equipment up to a maximum depreciation of
fifty percent (50%).

 

1.29                        “Term” means the period commencing on the Effective
Date and ending two years from the Effective Date, or as may be amended from
time to time by mutual agreement of the Parties, or on the date specified in a
notice of termination sent by one Party to the other Party at least thirty days
prior to the termination date specified in the notice of termination.

 

1.30                        “Third Party(ies)” means any Person(s) or
entity(ies) not a member of Company Group or Contractor Group.

 

1.31                        “Willful Misconduct” means an intentional or
deliberate act or omission the pernicious results of which are detrimental to
the interest of the other party which causes an injury or death to a Party or
damage to property or the environment, or with knowledge of the situation
creating a peril a Party intentionally does an act which a Party should not do
(or fails to act) with a wanton or reckless disregard or indifference to the
consequences and with the knowledge that such act will probably result in injury
or death to the other Party or damage to property or the environment.

 

1.32                        “Work” means all work and services to be performed
and/or any goods, material or equipment to be supplied by Contractor to Company
under a Work Order or as otherwise contemplated by Article 3 -Description and
Characteristics of the Work.

 

1.33                        “Work Order” means written work orders given
pursuant to this Agreement by Company to Contractor from time to time during the
term of this Agreement.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 6 of 37

 

 

1.34                        “Consequential Loss” shall mean: (a) consequential
or indirect loss under English law; and (b) loss and/or deferral of production,
loss of product, loss of use, rig time, loss of revenue, profit or anticipated
profit (if any), in each case whether direct or indirect to the extent that
these are not included in sub-Clause (a) of this definition and whether or not
foreseeable at the Effective Date of this Agreement; suffered by the
indemnifying party or any other members of its Group.

 

1.35                        “Worksite” means the lands, waters and other places
on, under, in or through which the Work is to be performed including offshore
and onshore installations, floating construction equipment, vessels (including
the area covered by approved anchor patterns), design offices, workshops and
places where equipment, materials or supplies are being obtained, stored or used
for the purposes of the Agreement or the relevant Work Order.

 

2                                         DOCUMENTS CONSTITUTING THIS AGREEMENT

 

2.1                               This Agreement includes (i) the body of this
document as originally executed or as may from time to time be amended by a
specific written instrument referencing an amendment of the body of this
document and executed by individuals with the appropriate authority for each
Party, and (ii) the following attached hereto:

 

Exhibit “A” —Sample Work Order

Exhibit “B” - Insurance Requirements

Exhibit “C” - HSE Requirements or Bridging Document

 

2.2                               In the event of a conflict or inconsistency
between the body of this document and/or one or more of the exhibits, the body
of this document shall prevail except if a Work Order specifically agrees
special conditions applicable only to the Work Order in which the special
conditions are contained.

 

3                                         DESCRIPTION AND CHARACTERISTICS OF THE
WORK

 

3.1                               This Agreement will apply to all Work
performed or to be performed by Contractor during the Term in the Country or
Country of Operations and which have been authorized by release from Company,
including but not limited that authorized pursuant to electronic communications,
attaching a Work Order or a separate work order release specifically referencing
a Work Order; provided, however, that this Agreement does not obligate Company
to order or authorize such Work, nor does it obligate Contractor to accept the
same, it being the intent that this Agreement shall control and govern all Work
in the Country or Country of Operations ordered or authorized by Company and
where accepted by Contractor in writing during the Term shall,, define the
rights and obligations of Company and Contractor with respect thereto.

 

3.2                               Each Work Order will identify the charges and
estimated duration of assignment and, to the extent the nature of any particular
work makes it possible, may describe the qualification of and identify the
individual(s) to be provided. Each Work Order shall also identify both the
Country of Operations and the Country. Acceptance of such Company issued Work
Order by Contractor shall be by the signing of same by Contractor’s authorized
representative.”

 

3.3                               Company may change any part of the Work under
any Work Order by written instruction to Contractor advising of scope of change.
Contractor shall promptly advise Company in writing of its reasonable effect on
the Work Order by way of a proposal. Contractor shall not proceed with any
change unless such change has been authorized in writing by Company and
Contractor. Following agreement, Company will issue a revision to the existing
Work Order or a new Work Order to confirm the agreed change in price or delivery
and Contractor shall by signing signify its acceptance.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 7 of 37

 

 

4                                         PRICES AND PAYMENT

 

4.1                               Company will hire Contractor to provide the
Work described in the Work Orders pursuant to this Agreement and upon written
acceptance of same by Contractor.

 

4.2                               Each Work Order shall set forth the agreed
upon scope of work and commercial terms under which the Work will be performed
as well as any other special conditions specific to the scope of Work that have
been agreed between the Parties.

 

4.3                               Each Work Order shall provide a compensation
schedule and invoicing instructions which include invoice dispute procedures as
an attachment to the Work Order.

 

5                                         INDEPENDENT CONTRACTOR STATUS

 

5.1                               It is understood and agreed that all Work
performed by Contractor shall be subject to the approval of Company’s
representative(s) appointed from time to time, but that the detailed manner and
supervision of the Work and the method of performing same shall be under the
sole control of Contractor. Company shall have no power or authority to direct,
supervise or control Contractor with respect to means, manner or method of
performance of the Work hereunder, and Contractor in the exercise of its
independent employment and as an independent contractor shall select the means,
manner and method of performance thereof. Company, being interested only in the
results obtained, may require Company’s representative to inspect to the extent
necessary to assure desired results. In this regard, it is specifically agreed
and understood that Contractor is conclusively an independent contractor as to
all Work performed hereunder for all purposes.

 

5.2                               For the purposes of this Agreement, Contractor
shall act as an independent contractor, not as an agent of Company. Persons
engaged by Contractor for the conduct of Work pursuant to a Work Order, and for
all matters incident thereto, shall be employees or independent sub-contractors
of Contractor and neither Company nor Contractor shall have direction or control
of the employees of the other in the conduct of such Work.

 

5.3                               Contractor shall therefore assume all costs
and expenses appropriate to its independent status including, but not limited
to, salaries, bonuses, insurance, superannuation and social welfare
contributions of any kind related to Contractor’s Personnel. Consequently,
Contractor shall defend, Indemnify and hold harmless Company against any claim,
liability and/or penalty related thereto.

 

5.4                               All obligations undertaken by Contractor in
connection with Work, or otherwise, shall be undertaken in the name of
Contractor and in no event in the name or for the account of Company. Contractor
shall be responsible for gaining and maintaining any licenses, permits,
permissions or authorities (“Permits”) that may be necessary to enable
Contractor to carry out the Work. Company shall provide reasonable assistance to
Contractor, as applicable, in obtaining such permits or licenses that are
required by Contractor to perform the Work in Country. Contractor shall keep
Company reasonably apprised of the progress and status of applications for
Permits and shall provide copies of Permits to Company upon request. Where a
Permit is required to be issued in the name of Company, Contractor shall only
submit an application after Company has approved its contents, and shall not
make any concessions or commitments on behalf of Company unless with the prior
written approval of Company.

 

6                                         NOTICES

 

6.1                               All correspondence and notices required under
this Agreement or a Work Order shall be in writing and shall be deemed to have
been properly given or made if sent to the respective Party at the address
indicated below (unless a different address is specified in the Work Order). The
date of any notice shall be

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 8 of 37

 

 

the date it is first received at the office of the addressee, or by the
addressee, whichever is earlier. Except as otherwise provided in this article,
notices shall be deemed to have been received:

 

If delivered by hand

 

At time of delivery

If sent bye-mail/fax

 

At time of confirmed receipt

If sent by registered mail

 

At time of confirmed receipt or record of delivery

 

6.2                               Notices relating to contractual or legal
issues or disputes either must be delivered by mail or hand delivery as provided
above, as email and facsimile delivery of such notice shall not be deemed
effective. If the time of such deemed receipt of notice is not during customary
hours of business, notice shall be deemed to have been received at 10.00 a.m. on
the first customary day of business thereafter. Either Party may change the
Person or address to which notice shall be sent by giving the other Party
written notice of such change.

 

6.3                               Notices shall be delivered addressed as
follows (provided operational notices under the Work Order shall be sent as
provided therein):

 

For Company

 

For Contractor

To or in care of:

 

To or in care of:

SCS Corporation Ltd

 

Gianluigi Vaghi

c/o Hyperdynamics Corporation

 

 

12012 Wickchester Lane, Suite 475

 

Schlumberger Oilfield Eastern Limited

Houston, TX 77079

 

B.P. 602-Z.I. de la Foire,

USA

 

Pointe-Noire, Republique du Congo,

Attn: Legal

 

Email: GVaghi@slb.com

Legal@hyperdynamics.com

 

 

Ph:+1 (713) 353-9400

 

Ph:+44 20 3708 3046

 

7                                         INDEMNITIES

 

7.1                               Personnel

 

7.1.1                     Contractor agrees to Indemnify Company Group on
account of personal injury, illness or death of any representative of Contractor
or of the Contractor Group arising under this Agreement and any Work Order.

 

7.1.2                     Company agrees to Indemnify Contractor Group on
account of personal injury, illness or death of any representative of Company or
of the Company Group arising under this Agreement and any Work Order.

 

7.2                               Property

 

7.2.1                     Company agrees to Indemnify Contractor Group in
respect of damage to or loss or destruction of any property of Company, Company
Group or its or their representatives.

 

7.2.2                     Contractor shall Indemnify Company for damage to or
loss or destruction of Contractor Equipment (other than Contractor Equipment
designed for use downhole, surface testing Contractor Equipment exposed to
abrasive or corrosive elements in the well fluid, and any Contractor Equipment
damaged, lost or destroyed as a result of a subsurface occurrence, to which this
Article 7.2.2 shall not apply) situated at the wellsite while Contractor is
rigged up and actively engaged in the performance of Work for Company, in which
event Company’s sole obligation shall be promptly to return such damaged

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 9 of 37

 

 

or lost Contractor Equipment if subsequently recovered, without inspecting or
otherwise tampering with such Contractor Equipment.

 

7.2.3                     Notwithstanding the provisions of Article 7.2.2 above,
Company shall Indemnify Contractor Group in the event that any Contractor
Equipment is lost, damaged or destroyed while at the wellsite, in or outside the
well, or while being transported by or on behalf of or by conveyance arranged by
Company, or while in the custody or under the control of Company or any
representative of Company.

 

7.2.4                     Where any of the above mentioned events occur, Company
shall:

 

7.2.4.1                         exert its best efforts to recover such
Contractor Equipment at Company’s sole risk and expense; or

 

7.2.4.2                         reimburse Contractor for the Replacement Value
of Contractor’s Equipment

 

7.2.4.3                         reimburse Contractor for the agreed cost of
repair of such Contractor Equipment if recovered and repairable; or.

 

7.2.4.4                         Company shall promptly return to Contractor
damaged Equipment or lost Equipment subsequently recovered, without opening or
inspecting Equipment but Company shall have the option of a representative being
present when such Equipment is inspected and damage assessed by Contractor.

 

7.2.4.5                         with respect to Contractor Equipment lost or
damaged in the well/hole, operating charges shall continue to be paid up to and
including the date on which Contractor receives notice in writing of such loss
or damage.

 

7.3                               Specific Events. Notwithstanding any other
provisions of this Contract to the contrary Contractor Group is not responsible
for, and, Company agrees to Indemnify Contractor Group on account of:

 

7.3.1                     pollution, contamination (including radioactive
contamination) or radiation damage including that emanating from the well and/or
reservoir and the costs of containment, clean up and disposal;

 

7.3.2                     subsurface loss or damage, including loss of or damage
to any reservoir, production formation, well or borehole or in-hole equipment,
or impairment of any property right to water, oil, gas or other mineral
substances;

 

7.3.3                     damage, loss, or destruction, or personal injury or
death arising on the surface as a result of subsurface occurrence, including
damage to or loss or destruction of any Equipment, drilling rig, platform or
other fixed or floating structure at or around the wellsite, expenses for
killing or bringing under control a wild well, and any re-drilling, fishing or
reworking costs, and indirect and consequential losses and damages arising
therefrom;

 

7.3.4                     loss, damage, injury and/or death resulting from fire,
an explosion, a wild well or blow-out and all costs associated with such events;
including but not limited to any damages caused to a rig/vessel as well as any
downtime or remediation/recovery time and cost of completion and re-running of
the services or replacement of any installation, and

 

7.3.5                     all third party liabilities flowing from any of the
above events including loss of or damage to oil and/or gas production facilities
or pipelines or any third party installations or rigs/vessels within a 500m
radius of the worksite.

 

7.4                               Under a Force Majeure Event, Company shall pay
Contractor at standby rates agreed in the applicable Work Order for Personnel
designated for Company use and for Contractor Equipment present at the Worksite
at the time of the Work stoppage or declaration of Force Majeure Event. Where
the Force Majeure Event is not resolved or removed within fifteen (15) days of
the date of declaration of the Force Majeure Event, Contractor shall be entitled
to remove its Personnel, Contractor Equipment and/or Products from Company’s
Worksite and to put its Personnel, Contractor Equipment and/or Products to

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 10 of 37

 

 

alternative uses. However, where Contractor is unable to access the Worksite as
a result of the Force Majeure Event, and consequently is unable to retrieve its
Contractor Equipment or Products, or where such Contractor Equipment or Products
are damaged or destroyed as a result of the Force Majeure Event, such Contractor
Equipment or Products shall be deemed to be irretrievably lost, whereupon
Company shall pay to Contractor the Replacement Value of such Contractor
Equipment. In the event that Contractor’s Personnel are not allowed free egress
from the Worksite, as a result of the Force Majeure Event, the standby rates
agreed in the applicable Work Order shall apply.

 

7.5                               Lost Overboard. Company shall be responsible
for losses relating to the costs of recovery of the property provided by
Contractor lost overboard during the transportation by the Company or lost
overboard by the Company where such loss was not caused by the negligence or
breach of duty of Contractor. Where Company elects to perform such recovery or
is required to do so to comply with its statutory obligations, except to the
extent that such claim arises as a consequence of the negligence or breach of
duty (whether statutory or otherwise) of Company, such costs shall include but
are not limited to heavy lifting, uncovering and removal of the property.

 

7.6                               Contractor Equipment: Fishing

 

7.6.1                     Company shall assume the entire responsibility for
operations in which Company or its representatives attempt to fish for
Contractor Equipment but Contractor will, without assuming liability and if so
requested by Company, render assistance for the recovery of such Contractor
Equipment.

 

7.7                               Radioactive Sources: Fishing Handling and
Transportation

 

7.7.1                     The radioactive sources that Contractor may use in
performance of its Work are potentially dangerous. If any radioactive source
becomes lodged, lost or missing in a well, at the well site, while being
transported by Company or a third-party on behalf of Company, or while under the
custody or control of Company or Company’s agents, Company shall immediately
notify Contractor.

 

7.7.2                     Company must exert its best efforts to locate and
recover the source and shall take all necessary precautions in order to avoid
breaking, damaging or rupturing the source. If the source that is lodged in a
well is not recovered, or if it becomes irretrievable, or if the source or its
container are damaged, broken or ruptured, Company shall immediately notify
Contractor and comply with all applicable laws and regulations, including the
isolation and marking of the location of the source. Company and Contractor
shall meet to discuss and agree on further actions.

 

7.8                               Company agrees that it will not attempt to
recover a sealed source in a manner which, in Contractor’s opinion, could result
in its rupture or is in contradiction with the Radioactive Sources Manual.

 

7.9                               Additionally, Company will take all necessary
actions to minimize the possibility of contamination and radiation exposure to
personnel and to decontaminate the environment and any equipment or personnel
who may be contaminated because of a rupture of the source. Company further
agrees to comply with all applicable rules, regulations, terms, and conditions
contained in Contractor’s radioactive materials license.

 

7.10                        Chemicals:

 

7.10.1              The Parties hereby stipulate and agree that the drilling
fluids in the rig’s tanks, piping, valves and pumps and in the bore hole are not
in Contractor’s care, custody or control. In no event shall Contractor be
considered the generator of, or responsible for the disposal of, drilling fluids
wastes arising from the drilling operations. Notwithstanding anything to the
contrary herein, Company acknowledges and agrees that the drill cuttings and
associated mud’s/waste materials processed by Contractor pursuant to this
Contract (“Cuttings”) shall remain Company’s responsibility and that Company is
the generator of the

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 11 of 37

 

 

 

waste which Contractor is undertaking to treat on behalf of Company and shall at
all times remain the generator of this waste (even after treatment) and thus
shall remain responsible for disposal of the same irrespective of whether or not
Contractor’s treatment process changes the hazardousness of the Cuttings or not.

 

7.11                        Therefore, notwithstanding anything contained in
this Agreement to the contrary, Company, to the maximum extent permitted under
applicable law, hereby agrees to release, Indemnify, defend and hold harmless
Contractor Group from and against any and all claims, causes of action, damages
(including direct, indirect, incidental, consequential loss and punitive
damages), demands, liabilities, losses, injunctive relief, fines, penalties,
sums paid in settlement, costs and expenses, however defined (including, but not
limited to reasonable attorney’s fees, consultants fees, clean-up costs and
related expenses) asserted by or in favor of any person, party or entity
including without limitation, as a result of contamination of, damage to or
adverse effects on the environment or any form of property, or any violation or
alleged violation without limitation all claims for strict liability under any
applicable state, local or other statute or regulation, arising out of or
relating to the transportation, storage, treatment, disposal or handling of the
cuttings by Contractor and Contractor’s subcontractors or any other person,
party or entity.

 

8                                         INSURANCE

 

As a separate and independent obligation from any indemnification related
requirement, Contractor agrees to procure at its expense and maintain in force
and effect during the Term of this Agreement insurance coverages not less than
those set forth on and otherwise under the terms and conditions set forth on
Exhibit “B” attached hereto and incorporated herein. These coverages are
minimums only and shall not in any way limit Contractor’s indemnity obligations
or other liability hereunder.

 

9                                         PAYMENT OF CLAIMS/LIENS

 

Contractor agrees to pay, discharge and satisfy all claims for labor and
material employed or used in anyway by it (other than labor and materials to be
supplied or paid for by Company) in connection with the Work performed hereunder
for Company as herein contemplated; to permit no liens of any kind in respect of
such claims to be fixed upon or against the property of Company by its laborers,
mechanics, material men or subcontractors; and agrees to Indemnify, protect and
save Company harmless from and against all of such claims and liens. All
employees of Contractor performing Work under this Agreement shall be paid by
Contractor for all labor performed hereunder.

 

10                                  INSPECTION RIGHTS, QUALITY ASSURANCE,
CONTROL AND TESTING

 

10.1                        Company and its duly authorized representatives at
all times shall have the right to generally inspect all Work being performed
hereunder, including without limitation, but subject to Article 19 -
Confidentiality, free of charge, reasonable access to facilities and assistance
at Contractor Group’s premises.

 

10.2                        Company shall have full power to reject any part of
the Work that is considered to be defective, or inferior in quality of
materials, workmanship, or design and/or not in accordance with the requirements
of the Agreement or Work Order. Contractor shall immediately correct, re-perform
or replace rejected part or whole of the Work at no cost to Company.

 

10.3                        Company and /or appointed representatives have the
right to audit, witness testing and re-testing of Work at Contractor’s and
subcontractors’ premises to verify compliance with the Agreement. Contractor and
subcontractors shall provide at no cost to Company all tools, instruments,
apparatus, facilities,

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 12 of 37

 

 

services, and materials necessary for carrying out such testing. Where it is
reasonably practical not less than fourteen (14) days’ notice shall be given to
Company of such tests.

 

10.4                        Where applicable, Contractor shall provide, at its
own expense, all quality related documentation, test certificates, inspection
reports, test reports, and manuals for review and acceptance by Company as may
be required by the Agreement, Work Order or Applicable Law.

 

10.5                        The exercising of Company’s rights under this
article shall not relieve Contractor and subcontractors of their obligations to
comply with the Agreement and Work Order requirements and contractual delivery
dates.

 

11                                  FORCE MAJEURE

 

11.1                        Except for the duty to make payments hereunder when
due and the indemnification, confidentiality, audit and insurance provisions
under this Agreement, neither Company nor Contractor shall be responsible to the
other for any delay, cost, damage or failure resulting from a Force Majeure
Event. Delays properly due to any Force Majeure Event shall not be deemed a
breach of or failure to perform under this Agreement. The Party claiming a Force
Majeure Event shall notify the other Party as soon as possible after the start
of the Force Majeure Event and shall provide periodic updates (and other updates
upon request from the other Party) as to the status of the Force Majeure Event
and the steps, if any, being taken to avoid, mitigate or alleviate the Force
Majeure Event.

 

11.2                        In the event that a Force Majeure Event is declared
by Contractor that lasts longer than fifteen (15) days and Company and
Contractor have been unable to find an equitable alternative for the
continuation of the relevant Work Order, after giving due regard to the
difficulties caused by the event of such Force Majeure Event, then Contractor
may terminate the relevant Work Order upon notice to that effect to Company and
shall be entitled to remove its Contractor Equipment from Company Worksite and
to put its Contractor Equipment and its Personnel to alternative uses, provided
that Contractor makes the Worksite safe before demobilizing its Personnel.

 

11.3                        In a Force Majeure Event where Contractor is unable
to access the Worksite and consequently unable to retrieve its Contractor
Equipment, such Contractor Equipment shall be deemed to be irretrievably lost
whereupon Company shall pay to Contractor, the Replacement Value of such
Contractor Equipment. In the event that the Contractor Equipment or part thereof
is retrieved thereafter, Contractor shall refund to Company, within fifteen (15)
days of return of Equipment to Contractor, the Replacement Value of the
retrieved Contractor Equipment as paid by Company to Contractor. Contractor
shall invoice and may at its discretion offset against the aforementioned refund
such charges as would have been applicable for the Contractor Equipment if it
had not been deemed irretrievably lost, less the documented cost of maintenance
to restore Contractor Equipment to pre-work stoppage condition

 

11.4                        For the avoidance of doubt, a Force Majeure Event
shall not entitle Company to avoid or delay making payment to Contractor for the
Work rendered.

 

11.5                        In the event that any Force Majeure Event that is
declared by Company lasts longer than (15) days and Company and Contractor have
been unable to find an equitable alternative for the continuation of the Work,
giving due regard to the difficulties caused by the Force Majeure Event, then
Contractor may send a three (3) days’ written notice of termination to Company
and, unless Company, prior to the expiration of such three (3) day period,
suspends the Work under Article 17 - Suspension, then the Work Order shall
terminate as provided in such notice.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 13 of 37

 

12                                  CONTROLLING AGREEMENT

 

This document is intended to and shall replace and supersede any prior master
work or service type agreements that may have been executed by the Parties or
their predecessors pertaining to Work related to the Country and/or the
Production Sharing Agreement operations.

 

13                                  TAXES AND OTHER GOVERNMENTAL CHARGES

 

13.1                        Except as otherwise provided in this Agreement
and/or in any Work Order, Contractor shall be responsible for, and pay at its
own expense when due and payable, and shall indemnify, defend and hold Company
free and harmless from all taxes and duties assessed against or payable by, it
or with respect to Contractor Equipment and which relate to the Work or the
compliance with applicable reporting, return or other procedural requirements
with respect to their payment (including, without limitation, penalties, awards
and judgments and other reasonable expenses associated with such claims, demands
and causes of action), including without limitation:

 

i.                                          All sales, deemed profit, turnover,
value added, service, excise, storage, consumption and use taxes, goods and
service taxes, licenses, permit and registration fees, income, profit, excess
profit, franchise and Personal property taxes;

 

ii.                                       Taxes and fees including, without
limitation, importation turnover/value added tax, sales tax on luxury goods,
agent’s fees for clearance or other similar taxes or fees which are levied on
the Contractor’s Equipment or on the Personal property of Contractor’s
Personnel;

 

iii.                                    All employment taxes and contributions
imposed or that may be imposed by law, trade union contracts, or regulations
with respect to or measured by the compensation (wages, salaries or others) paid
to employees of Contractor including, without limitation, taxes and contribution
for unemployment and compensation insurance, old age benefits, welfare funds,
pensions and annuities and disability insurance and similar items; and

 

iv.                                   All compensation and payments due to
Contractor under this Agreement are stated exclusive of any value added or
turnover tax, sales tax or similar tax that may be rightfully levied on such
compensation or payments. Any such tax, if properly imposed by the taxing
authorities having jurisdiction over this Agreement or Work Order, shall be
separately stated on the applicable invoices and shall be paid (directly or
indirectly) by Company to Contractor in accordance with Applicable Laws. Company
shall not be required to reimburse Contractor for income, excess profits,
royalty or other similar types of taxes.

 

13.2                        Company shall have the right to withhold income or
other tax from payments due to Contractor under this Agreement or a Work Order
to the extent that the pertinent taxation authorities may require such
withholding. Unless otherwise provided to the contrary a Work Order, such taxes
are deemed to be included in the rates and fees and Contractor bears full and
complete responsibility for any and all taxes levied or assessed on the agreed
upon rates and fees unless otherwise required by the Production Sharing Contract
or by local laws. Should Company withhold any income or other taxes for the
account of Contractor on payments otherwise due to Contractor under this
Agreement or a Work Order, Company shall provide Contractor with receipts
evidencing payments to the pertinent tax authorities of the taxes or amounts so
withheld. Such receipts are to be in the form generally acceptable by the
pertinent tax authorities in their allowance of an offset of income taxes, which
may otherwise be owed by Contractor with respect to the performance of this
Agreement or Work Order. All tax receipts are to be provided in due time to the
Contractor after the Company has withheld such income taxes from payment
otherwise due to Contractor.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 14 of 37

 

 

13.3                        Contractor shall give prompt notice to Company of
all matters pertaining to non-payment, payment under protest, claims of immunity
or exemption from any such taxes or duties, and agrees to provide any necessary
exemption certificates, withholding certificates or information as requested to
address requisite withholding tax or information reporting obligations.

 

13.4                        Contractor certifies that its tax identification
number (TIN or other number, such as applicable registration) is 20151144.

 

13.5                        If applicable, Contractor shall comply with all
applicable customs requirements and procedures and shall be responsible for
obtaining customs clearance for the importation, exportation or re-exportation
of Contractor product and Equipment to or from the country of origin, including
spare parts, supplies and belongings of Contractor’s Personnel. With respect to
such procedures, Contractor shall prepare, issue and submit the documents
required in due time to customs authority and/or to Company, as the latter may
so instruct. Contractor shall contact Company to determine import procedures
regarding equipment, supplies, materials, consumables and spare parts intended
to be incorporated for the performance of the Work and/or intended to become
property of Company within the framework of the applicable Work Order. In any
instance that Contractor fails to follow Company instructions or procedures, or
otherwise fails to comply with all applicable customs requirements and
procedures, Contractor shall defend, indemnify and hold Company harmless from
the consequences of any such failures, including any errors or omissions in
documents prepared and/or submitted by Contractor, resulting in failure of
customs authorities to provide timely authorizations. Company shall bear, at its
sole cost and expense, all assessments and charges for customs duties, and other
similar import or export/re-export charges imposed on Contractor for Product and
Equipment, including spare parts and supplies, but only to the extent imported
or exported/re-exported solely due to the Work (i.e., materials etc. already
in-country and used for the Work shall not be covered by this sentence).
Contractor shall bear at its sole cost, risk and expense port dues, brokerage
fees, other administrative charges, and all assessments and charges for the
belongings of Contractor’s Personnel.

 

14                                  ASSIGNMENT

 

14.1                        Company may assign its rights and obligations under
this Agreement or any Work Order to any of its Affiliates upon receipt of
Contractor’s written consent, which shall not be unreasonably withheld. In
addition, Company may assign this Agreement or any Work Order to co-lessees, or
co-working interest owners or to any other entity, including any purchaser of
the well site(s) or any interest therein or in any applicable lease, provided
that Company obtains Contractor’s written consent, which shall not be
unreasonably withheld. Contractor may not assign this Agreement or any Work
Order, the rights or obligations hereunder or thereunder or any sums of money
which may accrue hereunder or thereunder without the written consent of Company,
which consent shall not unreasonably be withheld.

 

15                                  TERMINATION/CANCELLATION

 

15.1                        This Agreement will terminate upon expiration of the
Term. This Agreement may be terminated by Company or Contractor for the
following reasons:

 

15.1.1              If Company enters into a Deed of Arrangement or commits an
act of bankruptcy, becomes Insolvent or compounds with its creditors; or if a
receiving order is made against it; or if an order is made or a resolution is
passed for the winding up of Company (otherwise than for the purposes of
amalgamation or reconstruction previously approved in writing by Contractor); or
if a receiver is appointed of any of Company’s assets or undertaking; or if
circumstances arise which entitle the Court or a creditor to appoint a receiver
or manager or which entitle the Court to make a winding up order; or if

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 15 of 37

 

Company takes or suffers any similar or analogous action in consequence of debt
or commits any breach of this or any other contract between Contractor and
Company; Contractor may, without prejudice to any of its other rights, terminate
this Agreement with immediate effect by notice in writing to Company. Without
prejudice to Contractor’s other rights under this Agreement, Contractor shall
have the right to terminate the Agreement where Company is in material breach of
the Agreement including but not limited to the payment terms of the Contract and
remains in breach of such terms following five (5) days’ notice by Contractor of
such breach.

 

15.1.2              Company may, upon giving Contractor five (5) days written
notice terminate a Work Order for a material breach in accordance with this
Agreement. Contractor shall then cease all Work under the applicable Work Order
and Company shall pay Contractor for the Work performed in accordance with the
Agreement and all reasonable documented costs, expenses and obligations incurred
by Contractor in connection with the Work herein performed to date of
termination if any. In the case of material default no demobilization charges
will be incurred by Company.

 

15.2                        In the event of cancellation or termination of any
Work Order, however arising, Company shall promptly return to Contractor all
Contractor Equipment which is in Company’s possession or under its control under
such terminated Work Order. Company shall pay Contractor for all Contractor
Equipment and services provided in accordance with this Agreement and the
applicable Work Order and any reasonable documented costs that Contractor incurs
as a result of such termination.

 

15.3                        Any termination of this Agreement shall be without
prejudice to the accrued rights of the Parties on the date of such termination,
and the continuation in force of all such provisions of this Agreement intended
to survive such termination.

 

16                                  DEFAULT

 

16.1                        The occurrence of any of the following events shall
be deemed default under this Agreement:

 

16.1.1              Any attempted transfer or assignment by Contractor of its
rights or obligations under this Agreement without the prior written consent of
Company; or

 

16.1.2              A Party becoming Insolvent, in liquidation or provisional
liquidation or under administration, entering into a compromise or arrangement
with, or assignment for the benefit of, any of its members or creditors, or any
analogous event; or

 

16.1.3              The breach by Contractor of laws or ordinances or the lawful
requirements of any competent authority or instructions of Company; or

 

16.1.4              The failure of Contractor to satisfy within thirty (30) days
of its entry any final judgment upon which execution is possible or the
attachment of any general lien against all the real or Personal property of
Contractor and the continued existence thereof for more than thirty (30) days;
or

 

16.1.5              The failure of Contractor to comply with the requirements of
Section 1 of Exhibit C - Health Safety & Environmental Requirements or
Article 26 - Compliance with United States of America and Foreign Laws; or

 

16.1.6              The failure of Contractor in its performance of a
representation, warranty or guarantee or other provision of this Agreement or a
Work Order; or

 

16.1.7              The continuing failure of Company without cure in its
performance of a material representation, warranty or guarantee or other
provision of this Agreement or a Work Order after thirty (30) days’ notice of
the failure from Contractor to Company; or

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 16 of 37

 

16.1.8              The performance of part or all of the Work by Contractor
that has been determined by Company to be defective and which Contractor does
not undertake to promptly rectify or any other failure by Contractor to
substantially perform or adhere to its duties under this Agreement and the Work
Order; or

 

16.1.9              The making by either Party of an assignment for the benefit
of creditors, the filing by or against either Party of a petition in bankruptcy
or for corporate reorganization, or the appointment of a receiver or trustee for
either Party or the properties of either Party.

 

16.2                        In the event of default on the part of Contractor
and before the issue by Company of a notice to suspend the Work or any part
thereof Company shall give a written notice of default to Contractor giving
details of such default. Contractor shall upon receipt of such notice commence
to remedy such default.

 

16.3                        Except for defaults under Articles 16.1.1., 16.1.2.,
16.1.4. or 16.1.9., if Contractor is in default and fails or refuses to commence
to cure such default within three (3) days after written notice from Company,
Company in its sole discretion may, by giving Contractor written notice:

 

i.                  Suspend, in accordance with provisions of, either all or
part of the Work; or

ii.               Terminate for cause, in accordance with provisions of this
Agreement, the Work Order(s) and either all or a specified part of the Work.

 

16.4                        As to defaults under Articles 16.1.1., 16.1.2.,
16.1.4. or 16.1.9. termination shall be immediate and without notice to
Contractor (and Company may take such action as it shall be required by law to
take); provided Company may send notice for termination for cause, in accordance
with provisions of Article 15 - Termination, as this Agreement, the Work
Order(s) and to either all or a specified part of the Work upon notice to that
effect to Contractor.

 

16.5                        Should Company so terminate the Work or part thereof
on account of any of the circumstances described in this, Contractor shall be
liable for any reasonable incremental additional costs incurred by Company in
completing the Work (not to exceed one hundred ten percent (110%) of the amount
chargeable by Contractor under the Work Order). Company shall be entitled to
withhold further payments to Contractor until Company determines that Contractor
is entitled to further payments.

 

16.6                        Although the Government and co-owners or
co-venturers with Company in the Production Sharing Agreement or under a joint
operating or similar agreement may receive direct or indirect benefit from
Contractor’s performance under this Agreement and one or more Work Orders,
Contractor agrees it shall have no right of action hereunder or under any Work
Order to sue or otherwise make a claim against such entities for a Company
breach, any such claim shall be against Company only.

 

16.7                        As to Company defaults, Contractor’s sole remedy
shall be (i) stoppage of the relevant Work (after making same safe),
(ii) termination of the applicable Work Order and (iii) entitlement to payment
for Work properly performed and demobilization (if payable under the Work
Order).

 

17                                  SUSPENSION

 

17.1                        Company, at its sole option, may at any time and
from time to time (including, without limitation during a Force Majeure Event
asserted by Company) suspend the performance of all or part of the Work by
giving fifteen (15) days written notice to Contractor. Such suspension shall not
in any way invalidate this Agreement or any Work Order. Contractor shall use its
best efforts to minimize and mitigate costs associated with such suspension.

 

17.2                        During the period of any suspension pursuant to this
Article 17, Company shall only pay Contractor for the Work actually performed by
Contractor during the period of suspension plus any such other amounts as agreed
to, in the Agreement or Work Order. Contractor shall be entitled to all
reasonable documented

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 17 of 37

 

non-recoverable costs incurred as a result of suspension by Company without
cause or due to cause other than the fault of Contractor, provided however, that
if such suspension is due to a failure to perform on the part of Contractor,
then such costs shall be for the account of Contractor.

 

17.3                        In the event of default on the part of Contractor
and before the issue by Company of a notice to suspend the Work or any part
thereof company shall give a written notice of default to Contractor giving
details of such default. Contractor shall, upon receipt of such notice, commence
to remedy such default.

 

17.4                        In the event of any suspension, Company and
Contractor shall meet at not more than seven (7) day intervals, or other agreed
frequency, with a view to agreeing a mutually acceptable course of action during
the suspension.

 

17.5                        Without prejudice to Contractor’s other rights under
this Agreement, Contractor shall have the right to suspend the Contract where
Company is in breach of the payment terms of the Contract and remains in breach
of such terms ten (10) days following notice by Contractor of such breach.
Company will be responsible for reasonable documented costs and liabilities
incurred by Contractor during and due to the suspension, including any stand by
rates as set forth in the Work Order. Operation will be resumed when breach has
been corrected by Company.

 

17.6                        During any period of Suspension of the Work,
Contractor shall be compensated at the standby rate agreed in the applicable
Work Order. After twenty-one (21) days of consecutive suspension, Contractor
shall have the right to terminate the applicable Work Order and receive full
compensation for all Work done including any mobilization, demobilization and
other reasonable and documented costs due.

 

17.7                        Contractor may terminate the Work Order without
penalty if suspension continues for more than sixty (60) days provided Company
is unwilling to continue to pay stand-by rates. Company will reimburse
Contractor for demobilization, remobilization and direct costs reasonably
incurred by Contractor by reason of Company’s suspension of the Work. Stand-by
rates are the rates identified as such in the Work Order. Company will grant no
compensation or extension of time for any suspension that might result from an
action or default caused by Contractor.

 

18                                  AUDIT/RECORDS

 

18.1                        Contractor shall maintain true and correct records
for all of the Work or any portion thereof supporting all charges and expenses
made to Company involving the Work. Contractor shall maintain such records for a
period of thirty-six (36) months from the date the last charge was made by
Contractor to Company or longer if required by either the Country or the Country
of Operations, as applicable. Contractor will inform all of its vendors and
subcontractors likewise that they are required to so maintain said records which
relate to the Work for Company’s inspection and audit hereunder.

 

18.2                        Company expressly reserves the right, upon giving
Contractor seven (7) days’ notice, to inspect and audit said records, any
correspondence related to the Work and all charges made by Contractor hereunder
for the period established above. Company’s right to review Contractor’s records
and books shall not extend to the details of Contractor’s pricing structure or
the make-up of its rates and prices. The Parties agree to refund any agreed
overcharges or to remit any agreed undercharges revealed in any audit as soon as
reasonably possible, but in no event later than forty-five (45) days from the
date of the final audit report.

 

19                                  CONFIDENTIALITY

 

19.1                        During the course of rendering the Work, each Party
may be given access to information that relates to the other’s past, present and
future research, development, business activities, technical or financial data,
information, processes and trade secrets, methods of doing business, customer
and vendor lists,

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 18 of 37

 

 

information received from third parties under a duty of confidentiality and
other such similar information that is considered confidential and proprietary
(“Confidential Information”) by the proprietor Party. All information and data
supplied by both Parties shall be deemed Confidential Information except Work
product provided to Company by Contractor which shall be deemed Confidential
Information solely to Contractor.

 

19.2                        Protection. The following provisions shall apply to
Confidential Information:

 

19.2.1              The Party receiving Confidential Information shall endeavor
to ensure all Persons to whom such Confidential Information is disclosed shall
keep such information confidential; provided Company may show, to the extent
contractually or legally required, and shall not be required to seek
modification to provide for confidential treatment, under its Production Sharing
Agreements.

 

19.2.2              The receiving Party’s obligations under this article shall
be deemed to have been met if it uses the same degree of care in safeguarding
said information that it uses in safeguarding its own confidential information.

 

19.2.3              For purposes hereof, Confidential Information shall not
include information or data (i) within the public domain through no breach of
the confidentiality provisions hereof, (ii) was previously known or in
possession of the receiving Party without obligation of confidence prior to
receipt from the disclosing Party, (iii) independently developed outside of the
Work without use of the other Party’s Confidential Information or (iv) was
acquired from a third party that is not under an obligation of confidence with
respect to that information.

 

19.2.4              A Party is free to disseminate its own Confidential
Information and may disseminate Confidential Information and terms of this
Agreement to its Group as may be required to insure compliance by its Group with
relevant terms of this Agreement or assistance in performance of Work; however
no Party shall disclose the terms of this Agreement (other than for Acceptable
Disclosures) except:

 

(i) to a potential assignee of all or part of its rights hereunder, but then
only after the assignee has entered into a confidentiality agreement with
respect to this Agreement and its terms; or

 

(ii) Company may disclose to its co-owners, current co-venturers, consultants,
lenders or as required under its Production Sharing Agreements or operating or
similar agreements;

 

19.2.5              The Party receiving the Confidential Information agrees not
to divulge or disclose of said information to any Person except as may be
permitted by this Agreement or be necessary for performance under the Agreement
or, to comply with Applicable Law, as required under stock exchange rules,
governmental rules or regulations, or to comply with a subpoena or court order
(collectively “Acceptable Disclosures”);

 

19.2.6              All Confidential Information made available, including
copies, shall be returned to the proprietor or destroyed upon the latest to
occur of (a) fulfillment of the need for access, (b) completion of the Work (and
any related warranty period), or (c) termination or expiration of this
Agreement; and

 

19.2.7              Contractor shall obtain written approval from Company prior
to making any public release or announcement regarding the Work or Contractor
Group’s activities related to its participation in the Work save for that which
Contractor is required to make in the course of its public filings for a stock
exchange or as required under Law or any relevant authority.

 

19.3                        Disclosure. As part of the performance under this
Agreement, either Party will promptly notify the other of the happening of any
of the following events:

 

19.3.1              Any unauthorized disclosure or use of the other Party’s
Confidential Information;

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 19 of 37

 

 

19.3.2              Any request by a third party to examine, inspect or copy any
of the other Party’s Confidential Information; and

 

19.3.3              Any attempt to serve, or the actual service of, a court or
administrative order, subpoena or summons that requires the production of any
Confidential Information. The Party receiving the request, subpoena, order or
summons will surrender the other Party’s Confidential Information to any third
party only with the proprietor’s consent or the final order of a court having
jurisdiction over the matter.

 

19.4                        Compliance. Each Party shall inform its employees of
the confidentiality obligations of this article. Each Party shall be responsible
for compliance with the terms of this article by its employees. The restrictions
contained in this article shall survive any termination or expiration of this
Agreement.

 

20                                  SEVERABILITY

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability (in which event, this Agreement shall be
construed as if this Agreement as originally written had not included the
prohibited or unenforceable provision) without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

21                                  CHOICE OF LAW

 

21.1                        It is expressly agreed between Company and
Contractor that this Agreement and all Work Orders shall be governed by the laws
of England and Wales (excluding any conflict of law rules which would refer to
the laws of another jurisdiction) but expressly excluding (a) any conflict of
laws rules that would refer this Agreement or any matter relating to this
Agreement to or permit the application of the laws of another jurisdiction,
(b) the United Nations Convention on Contracts for the International Sales of
Goods and (c) the Convention on the Limitation Period in the International Sale
of Goods. Notwithstanding the foregoing, if the law or regulation of the Country
of Operations provides for or requires a different choice of law for the Work
subject to the Work Order, then such different choice of law shall prevail as
to, but only as to, Work done thereunder. Contractor shall proceed with the Work
with all due diligence while any matter is under dispute, without prejudice to
all rights, remedies or claims which Contractor or Company may have in respect
to such dispute.

 

22                                  AMENDMENT/WAIVER

 

22.1                        No modification, rescission, or waiver of any terms
of this Agreement shall be effective without prior written documentation
thereof, in an appropriate form, by an authorized representative of both Company
and Contractor. The Parties recognize that a Work Order may modify the terms and
provisions of the body of this Agreement solely as respects the Work to which
such Work Order relates but not as a continuing amendment of this Agreement or
as to any other Work; provided for any such modification in a Work Order to be
effective, (i) the modification must be expressly set out in a separate portion
of the Work Order solely for listing modifications to the body of this
Agreement, (ii) the modification(s) has to be initialed and (iii) the Work Order
must have been executed by the respective Parties’ authorized signatories to so
modify the terms and conditions of the body of this Agreement. Except as
provided above regarding Work Orders, the Parties expressly agree that no term
or condition in any attachment or exhibit to any Work Order which may be
different from, inconsistent with, or supplementary to the terms and provisions
of the body of this Agreement shall be given any effect and shall be deemed
void. No course of prior dealings, usage of trade and no course of performance
will be used to modify, amend, supplement or explain any terms used in this
Agreement. This writing constitutes a complete and exclusive statement of all of
the terms of this Agreement and all oral agreements made between

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 20 of 37

 

 

Contractor and Company have been set forth herein. The failure of any Party to
insist upon strict performance of any provision hereof shall not constitute a
waiver of or estoppel against asserting the right to require such performance in
the future, nor shall a waiver or estoppel in any one instance constitute a
waiver or estoppel with respect to a later breach of a similar nature or
otherwise.

 

23                                  MISCELLANEOUS

 

23.1                        This Agreement shall inure to the benefit of and
shall be binding upon the Parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. The headings herein are for
reference only and shall not be utilized in interpreting this Agreement. In this
Agreement, unless there is something in the subject matter or context
inconsistent therewith, words importing the singular shall include the plural
and vice versa, words importing gender shall include the masculine, feminine and
neuter genders and where a term or expression is defined herein, derivations
thereof shall have corresponding meanings. This Agreement and any Work Order is
non-exclusive and Company reserves the right to engage other contractors to
perform similar or identical work. To the extent required, Contractor shall
afford such other contractors adequate opportunity to carry out their contracts
and shall accomplish the Work in co-operation with those contractors and with
Company.

 

24                                  PATENTS & PROPRIETARY RIGHTS

 

24.1                        Neither Company nor Contractor shall have the right
of use other than for the purpose of this Agreement, whether directly or
indirectly, of any patent, copyright, proprietary right or confidential know
how, trademark or process provided by the other Party.

 

24.2                        Contractor owns all rights to the proprietary
intellectual property embodied in the services and goods/Products provided to
Company by Contractor or which are created in the course of providing such
services or goods/Products to Company. Contractor does not transfer any
ownership rights in such intellectual property to Company. Where any potential
patent or registerable right in any country in the world results from
developments by Contractor, whether in connection with this Agreement or
otherwise, all such rights shall vest in Contractor.

 

24.3                        Contractor accepts liability only for intellectual
property infringement claims arising of the normal use of Contractor provided
goods, Products and services. Contractor shall not be liable for intellectual
property infringements arising from intellectual property claims arising out of
a Company’s normal use of Contractor goods/products and services. Contractor
will not be liable for intellectual property infringement that arises:

 

24.3.1              out of a Company’s use of Contractor goods/products or
services in combination with goods/products or services not provided by
Contractor;

 

24.3.2              where the Contractor goods/products or services have been
specially modified, designed and/or manufactured to meet a Company’s
specifications;

 

24.3.3              out of unauthorized additions or modifications to Contractor
goods/products or services;

 

24.3.4              where the Company’s use of Contractor goods/products or
services does not correspond to Contractor published standards or specifications

 

25                                  DISPUTE RESOLUTION

 

Any dispute between the Parties as to the performance of this Agreement or the
rights or liabilities of the Parties herein, or any matter arising out of the
same or connected therewith, which cannot be settled amicably shall exclusively
be settled by and submitted to the jurisdiction of the courts of England and
Wales. Contractor and

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 21 of 37

 

 

Company agree that monetary damages may not be an adequate remedy and
specifically agree that both Parties have the right to seek injunctive relief as
a proper remedy for the settlement of disputes. Contractor shall proceed with
the Work with all due diligence while any matter is under dispute, without
prejudice to all rights, remedies or claims which Contractor or Company may have
in respect to such dispute.

 

26                                  COMPLIANCE WITH UNITED STATES OF AMERICA AND
FOREIGN LAWS

 

26.1                        Contractor will comply with all laws in connection
with the performance of the Work for and on behalf of Company. Contractor agrees
that neither it nor any employee, agent, representative or other person
associated with Contractor will, directly or indirectly, in connection with the
performance of the Work for and on behalf of Company, commit, directly or
indirectly, any act or omission in violation of any applicable U.S. or foreign
regulation, law, rule or custom having the effect of law. Specifically:

 

26.1.1              Contractor and Company acknowledge their familiarity with
the Foreign Corrupt Practices Act (the “Act”) and the potential for the Act’s
application to the relationship and transactions created by this Contract. The
Parties recognize that the Act makes it unlawful for any issuer or “domestic
concern,” as those terms are defined in the Act, or for any employee, agent or
stockholder thereof, to use the mails or any means of interstate commerce or
corruptly do any act outside of the Unites States in furtherance of an offer,
gift, promise or authorization of money or anything of value to: (1) any foreign
official, agent or employee of the government in his official capacity in order
to influence that official’s actions or his failure to take any actions, for the
purpose of assisting Company in obtaining or retaining business; or (2) any
department, agency or instrumentality of the government, any foreign political
party or official thereof, or any candidate for foreign political office, for
the purpose of assisting Company in obtaining or retaining business or any
improper business advantage. The Act also prohibits a company from giving money
or anything else of value (“Company Resources”) to any person who will use those
resources to bribe a foreign official for the purpose of obtaining or retaining
business for Company.

 

26.1.2              Contractor represents that it is not a government official,
and that in connection with the performance of the Work for and on behalf of
Company no part of the compensation or resources of Company received by
Contractor will be used for any purpose, nor will Contractor take any action,
which would constitute a violation of any law in: (1) any of the jurisdictions
or territories in which Contractor now or may hereafter do business or perform
services; or (2) the United States. Company represents that it does not desire,
will not request nor will it provide compensation or resources for, any service
which would constitute an illegality under the appropriate and applicable laws
or regulations.

 

26.1.3              Irrespective of the obligations imposed upon the Parties by
the Act, Contractor will not make any payment in connection with the performance
of the Work for and on behalf of Company to any person if such payment
constitutes an illegal bribe, illegal kickback or other illegal payment under
U.S. or foreign laws or regulations applicable thereto.

 

26.1.4              Contractor shall not assign its rights to any third party,
nor may Contractor obligate Company to any third party, without the prior
written consent of Company.

 

26.2                        Indemnification.

 

26.2.1 In addition to the other indemnifications provided for in this Agreement,
Contractor agrees to Indemnify and hold harmless Company against all losses,
damages or expenses of whatever form or nature, excluding Consequential Loss,
not exceeding one hundred percent (100%) of the value of the aggregate of the
Work Orders for the applicable drilling program, including reasonable attorneys’
fees and other costs of legal defense, whether direct or indirect, which they,
or any of them, may sustain or incur

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 22 of 37

 

 

as a result of any acts or omissions of Contractor arising out of any (i) breach
of any of Contractor’s representations, warranties or covenants set forth in
this section, (ii) violation by Contractor of any applicable law, regulation or
order concerning anti-bribery, including but not limited to the FCPA; or
(iii) violation by Company of any applicable law, regulation or order, including
but not limited to the FCPA, if such violation by Company is as a result of any
action or failure to act of Contractor.

 

26.2.2              Each Party also agrees and shall at its own
expense, Indemnify and hold harmless and defend the other Party Group from all
claims, demands, costs and litigation resulting from their own non-compliance
with all Applicable Law.

 

26.3                        Contractor Compliance Procedures Acknowledgement.
Contractor agrees that (i) payments to Contractor by Company shall be made by
check or wire transfer only, and no requests for cash payments or other payments
in bearer form shall be accepted; (ii) all payments to Contractor by Company
shall be made to Contractor directly or to a bank account in the name of
Contractor; (iii) Contractor shall retain accurate, detailed records of
expenses, which records Company may review upon written request; and (iv) the
terms of this Agreement may be disclosed to government agencies and other
persons with a legitimate need for such information, including, but not limited
to, the U.S. Department of Justice, the U.S. Department of State or the U.S.
Securities and Exchange Commission.

 

26.4                        Company Right of Audit. Contractor agrees that
Company shall have the right, upon seven (7) days prior written notice to
Contractor, to conduct an audit of Contractor in connection with the performance
of the Work for and on behalf of Company to determine to Company’s reasonable
satisfaction whether or not any actions or failures to act by Contractor may
subject Company to FCPA liability. All interviews of Contractor employees shall
be conducted only in the presence of Contractor’s legal counsel. Contractor
agrees to cooperate fully with such investigation, the scope of which shall be
limited to the Agreement and shall exclude expense claims, confidential
information, attorney privileged information, mark-up, etc., which cannot be
produced in isolation. Each member of Company Group who participates in such
government investigation or audit shall executed a confidentiality agreement
prior to commencement of a government investigation or audit. Any such audit
shall be at the sole cost of Company.

 

26.5                        Termination. The Parties to this Agreement
acknowledge that any activity prohibited by the Act or Section a. above which is
in fact performed by Contractor will not be in furtherance of Contractor’s
relationship with Company or of the business of Company. Consequently, either
party to this Agreement shall have the absolute right to terminate the Agreement
if there has been a breach of obligations arising from the Agreement or this
section, or either party believes that the other has taken actions which might
constitute a violation of the Act.

 

26.6                        Contractor Anti-Corruption Certification. Contractor
agrees that it will sign the certification provided as Exhibit “D” to this
Agreement which shall be applicable for the Term of this Agreement. In the event
that the Term is amended at any time, then Contractor shall sign the
certification again to apply to the extended period.

 

27                                  COMPLIANCE WITH U.S. SANCTIONS AND EXPORT
LAWS

 

27.1                        In connection with the work to be performed under
this Agreement, Contractor shall comply at all times with all applicable
sanctions, trade embargoes and export control laws, rules and regulations,
including without limitation those of the United States, and shall not export or
re-export any goods, software or technology (including, without limitation,
technical data), directly or indirectly, without first obtaining all written
consents, permits, or authorizations and completing such formalities as may be
required by any such laws, rules or regulations. Contractor warrants that it has
in place appropriate screening procedures to ensure compliance with such laws,
rules and regulations and shall apply those procedures in

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 23 of 37

 

 

connection with the work to be performed under this Agreement. Contractor agrees
to keep records of its export and re-export related activities for a minimum of
five years or such period as is required from time to time by all relevant laws,
whichever is greater. Contractor shall make such records available to Company
upon request, with reasonable notice, for inspection and copying in normal
business hours.

 

28                                  WARRANTY

 

28.1                        In connection with performance of the Work,
Contractor warrants that it will perform all such Work in a good and workmanlike
manner. It is specifically understood that all Work will be rendered subject to
all the terms and conditions of this Agreement and the Work Order. Contractor
shall utilize only Personnel who by education, training and experience are
suited to competently perform their intended functions. If Contractor fails to
perform the Work in a competent manner in accordance with the Agreement,
Contractor will correct the specific errors or omissions regarding the Work that
are notified to Contractor in writing within thirty (30) days after the Work is
completed or before demobilization from the Worksite, whichever is earlier.
Contractor will give Company the benefit of its best judgment based on its
experience interpreting information and making written or oral recommendations
concerning logs or tests or other data, type or amount of material or service
required, manner of performance or predicting results.

 

28.2                        All goods furnished or sold by the Contractor shall
be of the best quality for their purposes and in accordance with applicable
specifications and other provisions of this Agreement and the Work Order.
Contractor represents and warrants that such goods shall be free from defects in
material and workmanship for a period of twelve (12) months from the date of
installation or eighteen (18) months from the date of shipment, whichever occurs
first. Without limiting any other remedy Company may have at law, in equity or
under this Agreement, Contractor agrees to remove, replace, remedy and correct,
as applicable, promptly and at no cost to Company, the specific goods that are
unsuitable, defective or not in compliance with applicable specifications under
the Work Order, provided Contractor has access to the goods during the
applicable warranty periods specified in this article above or the performance
or refund of an equitable portion of the purchase price of the Work, at
Company’s sole option. A Company claim made pursuant to these warranties shall
be made immediately upon discovery and confirmed in writing within thirty (30)
days after discovery of the defect. Defective goods must be held for inspection
and returned to Contractor point upon request and as agreed by Company.
Contractor shall have the right to inspect the goods claimed to be defective and
shall have the right to determine the cause of such defect. Returned goods shall
become the property of Contractor.

 

28.3                        The above warranty does not apply to:

 

28.3.1              Products that have been modified and/or subjected to
improper handling, storage, installation, operation or maintenance or to any
product normally consumed in operation;

 

28.3.2              any item which is purchased by Contractor or furnished by
Company as a component part of a good, or not manufactured by Contractor and
purchased for Company except to the extent to which such items are covered by
the warranty, if any, of the original manufacturer thereof;

 

28.3.3              the design on those jobs where Contractor prepares shop
drawings, tracing drawings or lists from designs furnished by others;

 

28.3.4              models or samples which are furnished to Company as
illustrations only of the general properties of Contractor’s goods and
workmanship;

 

28.3.5              damage to a good caused by abrasive materials, corrosion due
to aggressive fluids, lightning, improper voltage supply, mishandling or
misapplication;

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 24 of 37

 

 

28.3.6              any goods supplied hereunder that are custom developed by
Contractor in accordance with Company’s specifications. Company agrees that such
goods are provided “as is” and Company releases Contractor from any and all
liability relating to or in connection with such goods, whether or not caused in
any way by Contractor, excluding failure due to inferior materials used in the
construction of such goods; or

 

28.3.7              any goods normally consumed in operation or that have a life
shorter than the applicable warranty period specified in this article.

 

28.4                        Nothing herein shall be construed to limit or
exclude any warranties or guarantees implied by law, statute or by usage of the
trade.

 

28.5                        Any interpretation of logs (whether made directly
from optical logs or by data processing or otherwise) or interpretation of tests
or other data, and any recommendation or reservoir description based upon such
interpretations are opinions based upon inferences from measurements and
empirical relationships and assumptions, which inferences and assumptions are
not infallible, and with respect to which professional engineers and analysts
may differ. Accordingly, Contractor cannot and does not warrant the accuracy,
correctness or completeness of any such interpretation, recommendation or
reservoir description which should not, therefore, under any circumstances be
relied upon as the sole or main basis for any drilling, completion, well
treatment, production or financial decision or any procedure involving any risk
to the safety of any drilling venture, drilling rig or its crew or any other
individual. Company has full responsibility for all such decisions and for all
decisions concerning other decisions relating to the drilling or production
operation.

 

28.6                        Contractor does not warrant the accuracy of
information transmitted by electronic processes and will not be responsible for
any liability resulting from breach of the integrity of any information in any
form, including any accidental or intentional interception of such information
by others.

 

28.7                        Contractor does not warrant the accuracy of log,
test or other data and will not be responsible for accidental or intentional
interception of or tampering with such data by others, nor does Contractor
guarantee the safe storage or the length of time of storage by any digital
tapes, optical logs or prints, or other similar goods or materials.

 

28.8                        General Limited Warranty. Excluding Article 7 -
Indemnities, Article 8 - Insurance, Article 13 -Taxes and Governmental Charges
and Article 28 - Warranty, and notwithstanding any other provision in this
Agreement to the contrary, Contractor’s liability, irrespective of negligence,
shall be limited to one hundred percent (100%) of the applicable Work Order
price.

 

29                                  THIRD PARTY BENEFICIARIES

 

29.1                        Except as set forth in Article 7 of this Agreement,
this Agreement is not intended to confer any legally enforceable rights on any
persons other than the Parties, their successors in title and their assignees,
whether pursuant to the Contracts (Rights of Third Parties) Act 1999 applicable
to England and Wales or otherwise. The Parties shall be entitled to amend, vary,
supplement or terminate this Agreement without the consent of any other person
entitled to enforce any rights under this Agreement in accordance with this
article.

 

29.2                        The rights of any Third Party pursuant to this
article shall be subject to the following:

 

29.2.1 Such Third Party shall notify the Parties in accordance as soon as such
Third Party becomes aware that an event may give rise to a claim arising out of
any reliance on this Agreement. Such notification shall contain the following
information as a minimum: the details of the occurrence giving rise to the
claim, and the right relied upon by the Third Party under this Agreement.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 25 of 37

 

 

29.2.2              The Parties agree that The Contract (Rights of Third
Parties) Act 1999 (the “Act”) shall apply to the Agreement only in respect of
any relief from liability, hold harmless, indemnity or benefit created in favor
of those entities (other than Company and Contractor) mentioned in this
Agreement as receiving such relief from liability, hold harmless, indemnity and
benefit.

 

29.2.3              A Third Party shall not be entitled to assign any benefit or
right conferred on it under this Agreement by virtue of the Contracts (Rights of
Third Parties) Act 1999.

 

30                                  DELIVERY OF THE PRODUCTS

 

Contractor shall make available the Products to Company in accordance with any
delivery dates specified in the Work Order. Risk of loss for the goods to be
sold or rented to Company hereunder shall pass to Company upon delivery of the
goods to the delivery point agreed in the Work Order and in accordance with the
INCOTERMS specified in the Work Order. Title to such Products sold to Company
hereunder shall pass to Company upon payment for those Products in accordance
with this Agreement and the applicable Work Order.

 

31                                  LANGUAGE

 

The language of the Agreement and all communications documents and drawings
relating to the Agreement shall be English. The English version of this
Agreement and related documents shall prevail above any translated versions.

 

32                                  ENTIRETY

 

The Agreement including all documents made part hereof by reference constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings written or oral.

 

The failure of the Company to insist upon the performance of any of its rights
hereunder shall not be construed as a waiver of Company’s present or future
rights.

 

33                                  SURVIVAL

 

33.1                        In the event of termination, cancellation or
avoidance of this Agreement, the provisions pertaining to audit (and audit
adjustment), confidentiality, warranty, indemnity, and consequential damages
shall remain in full force and effect pursuant to the terms of those provisions.

 

33.2                        This Agreement and the Work Orders contain the
entire agreement between Company and Contractor with respect to the relations of
the Parties and all conditions pertaining to the performance and consideration
to the Work and nullifies and supersedes all previous communications,
representations or agreements, either oral or written, with respect to the
subject matter dealt with herein; it is however understood and agreed that the
obligations of the Parties shall not be limited to those listed under the
Agreement when any law stipulates additional obligations, provided, however that
this Agreement and its Work Orders shall always take precedence over any law
with which they conflict or which is expressly excluded by the Agreement and the
Work Order, as far as legally permissible.

 

33.3                        This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is to be deemed original,
and all of which constitute collectively one agreement. To facilitate execution,
a single counterpart containing additional signature pages may be executed.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 26 of 37

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written, and warrant, individually, that they have the full
right, power and authority to enter into this Agreement on behalf of the
respective Parties hereto.

 

Company

 

Contractor

 

 

 

 

 

 

 

 

 

Signature:

/s/ Ray Leonard

Signature:

/s/ Bunmi Omole

Name:

Ray Leonard

Name:

Bunmi Omole

Title:

President & CEO

Title:

General Manager

 

Attachments:

 

Exhibit “A” -Sample Work Order form

Exhibit “B” - Insurance Requirements

Exhibit “C” - HSE Requirements [Bridging Document]

Exhibit “D” — Anti-Corruption Compliance Certificate

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 27 of 37

 

 

34                                  EXHIBIT “A” - SAMPLE WORK ORDER

 

WORK ORDER No:

Well Name:

Pursuant to MSA #:

AFE No:

Date:

Cost Center No:

Originator:

 

Delivery Terms:

 

 

This Work Order is issued by SCS Corporation Ltd herein as “Company”. Reference
is made to that Master Service Agreement #[lnsert #] (MSA) dated [Insert date],
between SCS Corporation Ltd (identified therein as “Company”) and [Insert
Contractor entity] (identified therein and herein as “Contractor”).

 

Such an agreement (herein called the “MSA”) shall be the governing document for
this Work Order, provided in the case of conflicts with the provisions thereof,
as to the Work described in this Work Order, the terms of said MSA as changed or
supplemented by this Work Order will control.

 

Company:

Contractor:

Address:

Address:

Contact Name:

Contact Name:

Contact Email:

Contact Email:

Contact Mobile Ph:

Contact Mobile Ph:

 

 

Commencement Date:

Expiration Date:

 

 

Title of Work:

 

 

Pursuant to the MSA cited above, Company requests that Contractor supply the
following work:

 

Location where Work will be performed:

Description of Work: Contractor shall provide [Insert summary description] and
as further detailed in Attachment 1 to this Work Order.

Compensation Schedule is provided in Attachment 2 to this Work Order.

Invoicing Instructions are provided in Attachment 3 to this Work Order.

 

IN WITNESS WHEREOF, the parties have caused this Work Order to be executed and
effective on the date so noted above and each hereby warrants and represents
that their respective signatory is duly authorized to execute this Work Order.

 

Company

 

 

Contractor

 

 

 

 

 

 

Signature:

 

 

Signature:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Attachments:

Exhibit “A” - Sample Work Order form

Attachment 1 — Scope of Work

Attachment 2 — Compensation Schedule

Attachment 3 — Invoicing Instructions

Attachment 4 - Consignment Terms (as applicable)

Exhibit “B” - Insurance Requirements

Exhibit “C” - HSE Requirements [Bridging Document]

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 28 of 37

 

 

ATTACHMENT 1- SCOPE OF WORK

 

 

ATTACHMENT 2- COMPENSATION SCHEDULE

 

 

ATTACHMENT 3- INVOICING INSTRUCTIONS

 

 

ATTACHMENT 4- CONSIGNMENT TERMS

 

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

Page 29 of 37

 

 

35                                  EXHIBIT “B” - INSURANCE REQUIREMENTS

 

Contractor shall, during the term of this Agreement, carry at its own expense
with insurers having a financial rating equivalent to or better than a Best’s
rating of “A-” or the S & P equivalent and authorized to do business in the
state, country or area in which Work will be performed, the following minimum
insurance coverages:

 

A.                                    Worker’s Compensation

 

1.                                      Worker’s Compensation Insurance in
accordance with the laws in the jurisdiction(s) of the operations area and state
or country of hire of any employee; and containing the necessary endorsements to
include coverage under the Federal Longshoremen’s and Harbor Worker’s
Compensation Act, Outer Continental Shelf Lands Act and liability for benefits
and damages under the Jones Act, Death on the High Seas Act and general maritime
law on all employees (except members of crews of vessels if full crew
liabilities are covered under Protection and Indemnity Insurance) and voluntary
workers’ compensation as may be applicable. The coverage shall further provide
that a claim “in rem” shall be treated as a claim against the Named Insured and
a claim brought against Company Group under a borrowed servant, alternative
employer or similar theory by an employee of the Named Insured shall be treated
as a compensable claim against the Named Insured.

2.                                      Employer’s Liability, including
Occupational Disease coverage, in the amount of not less than USD 1,000,000.00
each Person, USD 1,000,000.00 each occurrence.

 

B.                                    Commercial General Liability

 

Commercial General Liability Insurance, including Contractual Liability,
Products/Completed Operations Liability, Premises-Operations Liability, Broad
Form Property Damage, Sudden and Accidental Pollution Liability, and watercraft
endorsement providing coverage of the use of any watercraft used in the
performance of this Agreement (where not covered by Marine Protection and
Indemnity Insurance). The coverage shall further provide that a claim “in rem”
shall be treated as a claim against the Named Insured.

 

Such coverage shall be effected with the limits not less than USD 5,000,000
Combined Single Limit per occurrence for Bodily Injury and Property Damage.

 

Territorial limits of such insurance will include the area in which the Work is
to be performed.

 

C.                                    Comprehensive Motor Vehicle Liability
(excluding Compulsory Third Party)

 

Comprehensive Automobile Liability Insurance, covering all owned, non-owned and
hired automobiles with a total combined with a total combined single limit not
less than USD 1,000,000 per occurrence for bodily injury and property damage.
Territorial limits of such insurance will include the area in which the Work is
to be performed.

 

D.                                    Marine Insurance

In the event marine equipment, whether owned, operated or chartered, shall be
used by Contractor in the performance of Work under this agreement, Contractor
shall maintain the following insurance:

1.                                      Hull & Machinery

Hull coverage subject to A.I.H.C. (June 2, 1977) or equivalent coverage with
limits not less than the agreed value of vessel and including voluntary removal
of wreckage/debris for a separate limit of not less than USD 10,000,000; SRCC
coverage and the sistership clauses unamended .

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 30 of 37

 

2.             Protection & Indemnity

 

Protection and Indemnity coverage subject to the SP-23 Form as amended or
equivalent with a limit of not less than USD 25,000,000 per occurrence. Coverage
shall include collision liability; masters and members of the crew of vessels,
Pollution Liability; Towers Liability.

 

3.             All policies and coverages required under this section D shall be
endorsed:

 

i.              to provide full coverage to Company Group as additional insureds
without limiting coverage to liability “as owner of the vessel” and to delete
any “as Owner” clause and any other language purporting to limit coverage to
liability of an insured “as owner of the vessel.”

ii.             to delete any language limiting coverage for Company Group in
the event of the applicability of the Limitation of Liability Statute.

 

E.            Contractor’s Equipment

 

Contractor shall provide insurance or self insurance to full replacement value
on its equipment, supplies and material, and any policies carried by Contractor
on equipment, supplies and material belonging to Contractor shall provide for
waiver of underwriters’ rights of subrogation against Company Group.

 

F.            Additional Insureds

 

All policies of insurance herein described, except section A. 1. of Worker’s
Compensation,, shall name Company Group as additional insureds, but only to the
extent that specific liabilities have been assumed by Contractor under this
Agreement.

 

G.            Premiums and Deductibles

 

All premiums related to the policies described above and all deductible amounts
shall be for the account of Contractor.

 

H.            Primary Insurance

 

Any coverages provided by Contractor Group to Company Group under this Agreement
shall be primary to any insurance carried by Company Group and are not in excess
of and shall not be considered contributory insurance with any insurance
policies of Company Group but up to the extent of the liabilities assumed by
Contractor under the Agreement and any Work Orders. Any “sue and labor”
provisions in Contractor Group’s insurances shall not apply to Company Group.

 

I.             Failure to Secure

 

Failure to secure the insurance coverages, or failure to comply fully with any
of the insurance provisions of this Agreement, or the failure to secure such
endorsements on the policies as may be necessary to carry out the terms and
provisions of this agreement, shall in no way act to relieve Contractor from the
obligations of this agreement, any provisions hereof to the contrary
notwithstanding. In the event that liability for loss or damage be denied by the
underwriter(s), in all or in part, because of breach of said insurance by
Contractor, or for any other reason or if contractor fails to maintain any of
the insurance herein required, Contractor shall hold harmless and Indemnify
Company Group and their insurers against all claims, demands, costs and
expenses, including attorney’s fees, which would otherwise be covered by said
insurance. Notwithstanding anything to the contrary herein, Contractor’s
indemnification obligations under this Agreement (express or implied) shall not
be limited in amount or in scope of coverage to the insurance which is required
by Contractor under the terms hereof. In the event Contractor fails to comply
with the insurance provisions herein, or any part thereof, Company shall have
the right but not the obligation to effect and maintain insurance at
Contractor’s sole cost.

 

J.             Notice to Company

 

The Contractor parties shall provide notice to the Company of all accidents as
soon as possible. With respect to serious occurrence (including but not limited
to death or serious injuries or significant

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 31 of 37

 

property damage), the attempt to notify Company shall be immediate. In all
cases, notice shall be confirmed in writing.

 

Furthermore each insurance policy described above shall provide that the
insurance coverage shall not be materially changed or cancelled without a
minimum thirty (30) days prior notice in writing to the Company of intention to
do so. Should any such notice be given, the Contractor shall immediately advise
the Company before continuing with the performance of the Work under the
Agreement.

 

K.            Waiver of Subrogation

 

All of Contractor’s policies of insurance shall be endorsed to provide that
underwriters and insurance companies shall waive, to the extent of the risks and
liabilities assumed by Contractor, any rights of subrogation against Company
Group with respect to each of Contractor’s policies of insurance, whether
described herein or not. Company will, as well, cause its insurer to waive
subrogation against Contractor Group for liabilities it assumes.

 

L.            Severability of Interest

 

All liability policies (except Workers Compensation) shall provide that all the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there was a separate policy covering each insured.

 

M.           Subcontractor’s Insurance

 

Contractor shall require all subcontractors to obtain, maintain and keep in
force during the time in which they are engaged in performing Work hereunder,
adequate insurance coverage in accordance with Contractor’s normal practice, but
such insurance shall include provisions for Additional Insureds and Waivers of
Subrogation in favor of Company Group as in Paragraphs H and M above.

 

N.            Construction

 

These insurance provisions in no way limit the liability of Contractor as stated
elsewhere in this Agreement.

 

O.            Certificates

 

Contractor shall cause original, duly executed Certificates of Insurance, in an
international standard form reasonably acceptable to Company, to be furnished to
Company prior to the commencement of Work evidencing the insurance required
hereunder and at each anniversary of coverage thereafter. Each certificate shall
provide that thirty (30) days’ prior written notice shall be given the
certificate holder in the event of cancellation of the policies.

 

All Certificates of Insurance must contain reference to endorsements (i.e.,
Additional Insured, Waiver of Subrogation, etc.) as required herein.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 32 of 37

 

36           EXHIBIT “C”— HEALTH, SAFETY AND ENVIRONMENTAL REQUIREMENTS

 

[BRIDGING DOCUMENT]

 

1.             HEALTH, SAFETY, SECURITY AND ENVIRONMENTAL REQUIREMENTS

 

Contractor shall comply fully with the following:

 

a.             Compliance with Relevant Statutory Provisions. Contractor shall
comply with all relevant health, safety, security and environmental statutory
provisions of the Country of Operations and additional health, safety, security
and environmental requirements described below.

 

b.             Arrangements. Contractor shall have arrangements to manage
compliance with relevant statutory provisions of the Country of Operations and
additional health, safety, security and environmental obligations imposed by
this Agreement or any Work Order.

 

c.             Contractor Controlled Worksite. Where Contractor controls the
Worksite and Company has influence over the Work, Contractor shall prepare a
bridging document specifying the interface between the arrangements of
Contractor referred to in Section 1.b. and similar arrangements of Company. The
interface document shall at a minimum describe the respective responsibilities
of Contractor and Company for compliance with relevant Applicable Law and
applicable health, safety, security and environmental obligations. The interface
document shall contain appropriate details to reflect the risk of the Work and
the complexity of the interface. The interface document shall be agreed by
Contractor and Company.

 

d.             Company Controlled Worksite.

 

i.      Procedures and Practices. Where the Worksite is controlled by Company or
another contractor, Contractor shall comply with all health, safety, security
and environmental protection procedures and practices in force at the Worksite,
including, but not limited to, drug and alcohol policies. Before commencing any
Work, Contractor shall have the obligation to find out all policies, procedures
and practices in force, to request direction from the party controlling the
Worksite as to the relationship and priorities of all policies, procedures and
practices, and to familiarize Contractor’s Personnel with same.

ii.     International Requirements. Where Contractor’s Personnel carry out Work
on an offshore Worksite controlled by Company:

 

·   Contractor’s Personnel traveling offshore outside the United States of
America shall be in possession of a valid passport,

·   Contractor’s Personnel traveling offshore shall be fit and free from
illness,

·   Contractor’s Personnel traveling offshore shall notify Company’s
representative of any medical conditions that may adversely affect his health or
safety, or the health and safety of others,

·   Contractor’s Personnel traveling offshore shall notify Company’s
representative of any medication being taken,

·   Contractor shall hold a current medical certificate issued in accordance
with the UKOOA Guidelines for “Medical Aspects of Fitness for Offshore Work” for
all Contractor’s Personnel traveling offshore,

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 33 of 37

 

·   Contractor shall hold a current survival certificate issued in accordance
with the UKOOA Guidelines for “Offshore Emergency Training” for all Contractor’s
Personnel traveling offshore.

 

Contractor shall provide evidence to Company on request that Contractor’s
Personnel hold medical and survival certificates.

 

e.             Education. Contractor’s Personnel shall be familiar with 1) all
relevant health, safety, security and environmental statutory provisions of the
Country of Operations, ii) additional health, safety, security and environmental
requirements imposed by this Agreement, including but not limited to, procedures
and practices in force at the Worksite and iii) Contractor’s arrangements for
compliance with these.

 

f.             English Language. Contractor shall ensure that all supervisory
Personnel engaged in Work at any Worksite shall have adequate comprehension of
the English Language to be able to supervise and communicate with other Persons
at the Worksite in order to work safely at all times and take instructions in
the event of emergency.

 

g.             Company Audit. Company shall not be obliged to audit, examine or
study the implementation of Contractor’s arrangements to manage health, safety,
security and environmental protection. Contractor shall be completely and
exclusively responsible to implement and at all times manage its arrangements
and obligations. However, Company shall have the right to audit, inspect,
review, examine and study Contractor’s implemented arrangements. Any such audit,
assessment, inspection, examination and/or study shall not diminish Contractor’s
responsibilities and/or liabilities. Contractor shall have Personnel who will
assist and explain to Company any and all aspects of Contractor’s arrangements.

 

h.             Violation and Notification. Contractor, upon discovering a
violation of relevant health, safety, security or environmental statutory
provisions of the Country of Operations or additional health, safety, security
and environmental requirements imposed by this Agreement or Work Order, shall
correct the violation immediately, whether the violation is discovered by
internal review by Contractor, audit or inspection by Company, or any other
means. If the possibility of injury to any individual, or loss or damage to
property exists, all affected Work shall stop until the condition is corrected.
Any Contractor Equipment or tools declared unsafe shall be taken out of service
immediately until made safe or removed from the Worksite and replaced.
Contractor shall remove from the Worksite any Contractor’s Personnel who by a
deliberate violation of the safety regulations have endangered life or property.

 

i-              Incident Reports. Contractor shall report to Company in writing
immediately all incidents or occurrences resulting in injuries to Contractor’s
employees or third parties or damage to property of third parties which arise
out of or during the course of operations of Contractor or of any subcontractors
of Contractor. Contractor shall notify Company immediately of any event relevant
to the Work that could have caused, has caused or could cause injury or illness
to any individual, loss or damage to property, product loss, interruption of the
Work or negative impact to the environment. Contractor shall submit a written
report to Company within twenty-four (24) hours of such event with all
particulars known at that time. If full details are unavailable within
twenty-four (24) hours, Contractor shall provide supplementary details to
Company as soon as reasonably possible. Contractor shall provide Company with a
copy of any report required by law to be provided to a competent authority. In
addition, copies of

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 34 of 37

 

all reports shall be made available to Company’s designated health, safety,
security and environmental representative or his alternate. Contractor shall
investigate all such events and implement actions to prevent recurrence.
Contractor shall co-operate fully with Company if Company decides to investigate
the event. Contractor shall record hours worked by Contractor’s Personnel on the
Work and provide monthly summary to Company by the 5th working day of the
following month or within five (5) working days from the conclusion of any Work.

 

j.              Personal Protective Equipment. Contractor shall provide members
of Company Group engaged in performance of the Work with such protective gear
and clothing that is required at the location where the Work is being performed.
Supply of such gear and clothing shall be at Contractor’s expense. In the event
that Company issues protective gear and/or clothing to Contractor’s Personnel,
Contractor shall reimburse Company the cost of same. All Worksites, excluding
offices and accommodation areas, shall be deemed to be “Eye Protection Areas”
where safety glasses, goggles or other suitable eye protection must be worn at
all times. In addition, hard hat, safety shoes, ear protection and flame
retardant clothing or additional personal protective equipment as required for
the Work being conducted shall be required.

 

k.             Contractor’s Office. Any office space, Contractor Equipment or
facilities rented to Company by Contractor shall conform at a minimum with legal
and regulatory requirements of the Country of Operations. Company shall assign
certain Persons to reserved offices. Such assigned Persons shall be delivered
whatever safety brochures and information Contractor has for this purpose. This
shall at least include a diagram of the floor layout showing exit routes and
fire escapes routes.

 

l.              Subcontractors. Contractor shall ensure that all its
subcontractors shall comply with the provisions of this Section 1. Upon request
by Company, Contractor shall provide evidence of such assessment prior to bid
award. Contractor is ultimately responsible for the performance of any
subcontractor and must ensure all subcontractors agree in writing to abide by
Company’s health, safety, security and environmental requirements.

 

2.             ILLEGAL DRUGS, ALCOHOL AND FIREARMS

 

a.             Contractor shall comply with: (i) Applicable Law with regards to
illegal drugs, alcohol and firearms; and (ii) those additional requirements with
respect to illegal drugs, alcohol and firearms set out in a Work Order.

 

b.             Company is committed to providing a safe, healthy, productive and
efficient work environment for its worksite employees as well as its customers,
Contractors and the public in general.

 

c.             In light of this commitment, Contractor agrees that it will
notify all of its employees and related subcontract Personnel, in writing, that
the Company prohibits illegal drugs, narcotics, intoxicating beverages,
pyrotechnics, firearms, weapons and other contraband or unlawful substances on
Work locations. Additionally, Contractor agrees to, and hereby does, adopt the
following provisions:

 

i.        Company and Contractor agree that it is the intention of this warranty
to impose the duty of pre-assignment drug testing and the sole responsibility
for accidents occurring in whole or in part as a consequence of the use,
possession, transfer, purchase or sale of illegal

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schiumberger Oilfield Eastern Limited

 

Page 35 of 37

 

drugs, narcotics, intoxicating beverages or other unlawful substances and
materials by Contractor’s Personnel/employees on Contractor.

ii.       Contractor hereby warrants that it and its Subcontractors employees
are and will be “alcohol/drug free” while working on Company Premises.

iii.      For purposes of this warranty provision, “alcohol/drug free” is
defined as the ability of each such employee directly or indirectly involved in
an accident or investigation to successfully pass an alcohol/drug test, as
required by Company, at cost of Contractor, Contractor or an appropriate
governmental agency having jurisdiction. Failing such test or avoidance or
refusal to take such test will result in Contractor’s Personnel’s dismissal.

iv.     The term “Company Premises” includes not only all land, property,
buildings, platforms, structures, installations, vessels, airplanes,
helicopters, cars, trucks, and other means of conveyance owned/leased by Company
or Contractor or used for Company business but also locations not owned or
leased by Company where work is being performed for Company (such as geophysical
sites).

v.      This Agreement requires Contractor to release the results of
Contractor’s employee’s drug tests to Company within twenty-four (24) hours
after the testing or as soon thereafter as practicable.

vi.     The items and substances covered by this warranty other than authorized
weapons, explosives, and firearms, include illegal drugs or other mood altering
substances, alcoholic beverages, “lookalike” substances, certain inhalants,
prescription drugs and “Over the Counter” medications (except as noted below),
and equipment, paraphernalia or literature specifically related to illegal drug
or substance use.

vii.    Employees and subcontract Personnel may maintain on Company Premises
certain prescription drugs and “over the counter” medications provided:

 

·      The drugs have been prescribed by a doctor for the person in possession
of the drugs;

·      The drugs are kept in their original container;

·      A “Medication Permission” form covering the drugs has been signed by the
employee and his or her supervisor (field locations only).

 

d.             Company also prohibits weapons, explosive, firearms and other
dangerous or hazardous devices or substances from Company Premises without
proper authorization from Company management.

 

e.             Weapons, explosives and firearms include any unauthorized firearm
of whatever nature, any other type of weapon, and any ammunition or fireworks.

 

f.             Company reserves the right, from time to time, and in accordance
with Applicable Law, to take steps to ensure that the mandates of this section
are being followed. These steps may include the following:

 

i.      Reasonable searches of Company Premises and employees and others on
Company Premises, including the personal effects and vehicles of such persons.

ii.     Drug screen tests or other investigative examinations of such persons as
have demonstrated while on Company Premises that they may be under the influence
of illegal drugs, narcotics or intoxicating beverages.

iii.    Confiscation of prohibited items and substances, and, where appropriate,
delivery of such items to law enforcement authorities.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 36 of 37

 

g.             Any person found in possession of any of the items or substances
prohibited by this section shall be removed from Company Premises and shall be
subject to disciplinary action and procedures, which may lead to discharge. Any
person who, as a result of the testing, is found to have identifiable traces of
an illegal drug or substance in his or her system will be considered in
violation of this section, and will be removed from Company Premises and will be
subject to disciplinary action and procedure which may lead to discharge.

 

h.             Any Contractor employees or other third parties on Company
Premises will be subject to this section. Any such individual found in violation
of this section will be subject to removal from Company Premises.

 

i.              Violation of this section by Contractor employees or subcontract
Personnel may also cause cancellation of this Agreement and any Work Order
pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

Master Service Agreement No: SCH003-11

 

Effective Date: 27 December, 2016

Schlumberger Oilfield Eastern Limited

 

Page 37 of 37

 

EXHIBIT “D” - ANTI-CORRUPTION COMPLIANCE CERTIFICATION

 

Contractor’s authorized representative shall sign the certification below.

 

ANTI-CORRUPTION COMPLIANCE CERTIFICATION

 

I Bunmi Omole a duly authorized representative of Schlumberger Oilfield Eastern
Limited (“Contractor”), do hereby certify that neither I, nor to the best of my
knowledge, any other representative of Contractor, has made, offered to make, or
agreed to make any loan, gift, donation or payment, or any other thing of value
directly or indirectly, whether in cash or in kind, to or for the benefit of any
Foreign Official and/or foreign political party, to obtain or retain business or
to secure any improper advantage for SCS Corporation Ltd or Hyperdynamics
Corporation. For purposes of this certification, the term “foreign official”
includes:

 

1.             any employee or officer of a government of a foreign country
(i.e., a county other than the United States of America), including any federal,
regional or local department, agency, or enterprise owned or controlled by the
foreign government;

2.             any official of a foreign political party;

3.             any official or employee of a public international organization
such as the World Health Organization, the World Trade Organization, the United
Nations and like organizations;

4.             any person acting in an official capacity for, or on behalf of,
such entities; and

5.             any candidate for foreign political office.

 

I hereby confirm that as a duly authorized representative of Contractor, I have
received a copy of Company’s Anti-Corruption Policy. Contractor shall comply
with the principles underlying Company’s Anti-Corruption Policy to the extent
that they are not inconsistent with Contractor’s Code of Conduct.

 

I hereby confirm that should I learn of any of the prohibited activities
described above, or if there are any changes in the ownership or control of
Consultant, I will immediately advise:

 

Hyperdynamics Corporation

12012 Wickchester Lane, Suite 475

Houston, Texas USA

ATTN: Chief Compliance Officer

Telephone:           +1713-353-9400

Fax:                       +1713-353-9421

OR

Toll Free Hotline: 1-877-472-2110

International calls: +1 215-689-3885

E-mail: reports@lighthouse-services.com/hyperdynamics

Fax alternative for written documents: +1215-689-3885

Website: http://www.lighthouse-services.com/hyperdynamics

 

Signature:

 

/s/ Bunmi Omole

 

 

 

Name:

 

Bunmi Omole

 

 

 

Title

 

General Manager

 

 

 

Date:

 

28/12/16

 

--------------------------------------------------------------------------------